DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Amendment filed September 13, 2021 is acknowledged.  Species #1, as shown in Fig. 10, was elected. Non-elected Species, Claim 5 has been withdrawn from consideration. Claims 1 and 3-4 have been amended.  Claims 1-5 are pending.
Amended claim 3 recites: “The imaging device according to claim 1, wherein the photovoltaic type pixel and an accumulation type pixel are formed in adjacent photoelectric conversion regions”.
Newly submitted claim 3 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the “accumulation type pixel” is directed to non-elected Species.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 3 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Action on merits of claims 1-2 and 4 follows.
With abundance of caution, Action on merits of claim 3 is also included. 
Double Patenting
Since Applicant acknowledged that suitable terminal disclaimer will be submitted, and none was provided on record, the Double Patenting rejection is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4 recites: the imaging device according to claim 2, further comprising a PN junction diode is formed in at least some of the plurality of photoelectric conversion regions as a photo-sensor. 
The term “a photo-sensor” is a name given to the PN junction diode (i.e., wherein each photoelectric conversion region is configured on a P-type region and an N-type region).
Note that, although claim 1 does not recite “a PN junction diode”, however, claim 1 has already claimed: “a plurality of photoelectric conversion regions including at least one photoelectric conversion region including a photovoltaic pixel that generates a logarithmic output image depending on irradiation light, wherein each photoelectric conversion region is configured on a P-type region and an N-type region”. 
The term “wherein each photoelectric conversion region is configured on a P-type region and an N-type region” refers to “a PN junction diode” and the term “as a photo-sensor” fails to further limit the PN junction diode.
Therefore, claim 4 fails to further limit claim 1. 
 


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KOZUKA et al. (US Pub. No. 2003/0057431) of record.
With respect to claim 1, KOZUKA teaches an imaging device substantially as claimed, including: 
a plurality of photoelectric conversion regions including at least one photoelectric conversion region (OP) including a photovoltaic pixel that generates a logarithmic output image depending on irradiation light, wherein each photoelectric conversion region is configured on a P-type region (32) and an N-type region (31); and 
a first element isolation region (7) that is provided between adjacent photoelectric conversion regions (OP), 
wherein the first element isolation region (7) is surrounds a perimeter of the P-type region (32), and wherein the first element isolation region (7) is indirect contact with the N-type region (31). (See FIGs. 12-13).


However, KOZUKA, ¶ [0134] also teaches: “In the drawing, the first conductivity type is shown as a p-type and the second conductivity type is shown as an n-type. However, according to the present invention, the first conductivity type may be an n-type and the second conductivity type may be a p-type”. (See FIGs. 1A-B).
Thus, according to KOZUKA, region 32 may be an N-type, and region 31 may be a P-type. 
Therefore, the imaging device of KOZUKA including: the first element isolation region (7) is surrounds a perimeter of the P-type region, and wherein the first element isolation region (7) is indirect contact with the P-type region.   

With respect to claim 2, the imaging device of KOZUKA further comprises: a second element isolation region (7) provided between a pixel circuit region and at least two of the plurality of photoelectric conversion regions (OP).  
With respect to claim 4, As best understood by Examiner, the imaging device of KOZUKA further comprises a PN junction diode is formed in at least some of the plurality of photoelectric conversion regions (OP) as a photo-sensor. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


With abundance of caution, Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over KOZUKA ‘431 as applied to claim 1 above, and further in view of NI (US. Pub. No. 20150281621).
KOZUKA teaches the imaging device as described in claim 1 above including: the photovoltaic type pixels are formed in the photoelectric conversion regions.
Thus, KOZUKA is shown to teach all the features of the claim with the exception of explicitly disclosing an accumulation type pixel are formed in adjacent photoelectric conversion regions.
However, NI teaches an imaging device including: 
a plurality of photoelectric conversion regions including at least one photoelectric conversion region including a photovoltaic pixel (2) that generates a logarithmic output image depending on irradiation light, wherein each photoelectric conversion region is configured on a P-type region and an N-type region, wherein the photovoltaic type pixel (2) and an accumulation type pixel (3) are formed in adjacent photoelectric conversion regions. (See FIG. 11).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the imaging device of KOZUKA including the accumulation type pixel formed in adjacent photoelectric conversion regions to accumulate charges generated by the photovoltaic type pixel. 


Response to Arguments
Applicant's arguments filed September 13, 2021 have been fully considered but they are not persuasive.
Contrary to Applicant assertion, KOZUKA clearly suggest an imaging device with reversing the conductivity types. Thus, claims 1-2 and 4 are anticipated by KOZUKA. 
With respect to claim 3, as shown in FIG. 9, the imaging device comprises a photoelectric conversion region 21 is formed adjacent to another photoelectric conversion region 21. 
With abundance of caution, non-elected claim 3 has been rejected.
     
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANH D MAI/Primary Examiner, Art Unit 2829